Citation Nr: 1540181	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-15 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome.  

3. Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome.  

4. Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.  

5. Entitlement to ratings for lumbosacral strain in excess of 10 percent prior to July 1, 2014, and in excess of 20 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1994 to January 2001, and in the U.S. Navy from January 2001 to March 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension and continued 10 percent ratings for left knee retropatellar pain syndrome, right knee retropatellar pain syndrome, pseudofolliculitis barbae, and lumbosacral strain.  The Veteran's claims file is now in the jurisdiction of the Seattle, Washington RO.  An August 2014 rating decision increased the rating for service-connected lumbosacral strain to 20 percent, effective July 1, 2014.  

In the May 2013 VA Form 9, substantive appeal, the Veteran checked both boxes A and B with "omit" written next to box A.  The RO initially interpreted the Veteran's intent as an appeal of only the issues he listed on the VA Form 9 - service connection for hypertension, and increased ratings for lumbosacral strain and pseudofolliculitis barbae.  However, the RO issued an August 2014 supplemental statement of the case (SSOC) on those 3 issues in addition to the issues of increased ratings for left and right retropatellar pain syndrome.  In light of the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Board finds that the RO implicitly accepted the Veteran's appeal as to all 5 issues listed on the title page of this decision.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's service-connected left knee retropatellar pain syndrome has been manifested by no more than painful (but less than compensably limited) motion.  

2. Throughout the appeal period, the Veteran's service-connected right knee retropatellar pain syndrome has been manifested by no more than painful (but less than compensably limited) motion.  

3. Throughout the appeal period, the Veteran's service-connected pseudofolliculitis barbae has been manifested by involvement of less than 20 percent of the entire body and less than 20 percent of exposed areas; a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs, deep acne (inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck, and/or scarring is not shown.  

4. Prior to July 1, 2014, the Veteran's service-connected lumbosacral strain was not manifested by limitation of forward flexion to 60 degrees or less, combined range of motion (ROM) of 120 degrees or less; or by muscle spasm or guarding productive of abnormal gait or abnormal spinal contour; from July 1, 2014, his lumbosacral strain has not been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or ankylosis of the spine.  


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for the Veteran's service-connected left knee retropatellar pain syndrome is not warranted at any time under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5019, 5256-5263 (2015).  

2. A rating in excess of 10 percent for the Veteran's service-connected right knee retropatellar pain syndrome is not warranted at any time under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Codes 5003, 5019, 5256-5263 (2015).  

3. A rating in excess of 10 percent for the Veteran's service-connected pseudofolliculitis barbae is not warranted at any time under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.118, Codes 7800-7806, 7828 (2015).  

4. Ratings for the Veteran's service-connected lumbosacral strain in excess of 10 percent prior to July 1, 2014, and in excess of 20 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Codes 5237, 5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in October 2010, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in November 2010 and July 2014.  The Board finds the examination reports, cumulatively, adequate for rating purposes as they note all findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If a disability is listed in VA's rating schedule, it is to be evaluated under the diagnostic code corresponding to that particular disability.  See 38 C.F.R. §§ 4.20, 4.27.  Only when an unlisted condition is encountered is it permissible to rate the condition under the diagnostic code for a closely related disease or injury, by analogy.  Id.  In rating a disability by analogy, conjectural analogies are to be avoided, as is the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Left and Right Knees

There is no specific diagnostic code for rating retropatellar pain syndrome; it is rated by analogy under Code 5019 (for bursitis).  The Veteran's service-connected left and right knee retropatellar pain syndrome is currently rated 10 percent each under Code 5260-5019 (for limitation of flexion and bursitis).  

Under Code 5019, bursitis is to be rated on limitation of motion of the affected parts, as degenerative arthritis (Code 5003).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.  

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

VA treatment records generally show complaints of bilateral knee pain.  

In a September 2010 statement, the Veteran endorsed bilateral knee pain and occasional popping when he walks.  He stated that he has difficulty squatting to wash his car.  

On November 2010 VA examination, the Veteran reported difficulty standing, walking, bending the knee, squatting, and negotiating stairs.  He endorsed giving way of the knees and pain that increased with unintended inappropriate activity.  He denied flare-ups, weakness, stiffness, swelling, lack of endurance, locking, fatigability, tenderness, effusion, subluxation, and dislocation.  On physical examination, left knee ROM was 105 degrees flexion with pain at 105 degrees, and 0 degrees extension without pain.  Right knee ROM was 110 degrees flexion with pain at 110 degrees, and 0 degrees extension without pain.  There was no additional limitation of either knee on repetitive testing.  There was tenderness of both knees at the medial joint line, but no weakness, abnormal movement, effusion, deformity, subluxation, locking, or malalignment of either knee.  Joint stability testing was normal for both knees.  X-rays of the knees and neurological testing were normal.  

On July 2014 VA examination, the Veteran reported intermittent anterolateral pain in both knees about 3 days a week, caused by squatting, walking up stairs, and standing longer than 2-3 hours.  He denied flare-ups that impact the function of either knee.  On physical examination, ROM of both knees was 120 degrees flexion with pain at 120 degrees, and 0 degrees extension without pain; there was no additional limitation on repetitive testing.  Functional impairment of both knees was noted as less movement than normal and pain on movement.  Muscle strength and joint stability testing was normal for both knees.  There was no evidence of recurrent patellar subluxation or dislocation, or a history of meniscal conditions or knee surgery.  X-rays did not reveal arthritis or patellar subluxation.  The impact of the bilateral knee retropatellar pain syndrome on the Veteran's ability to work was some knee pain if performing repetitive squatting, or walking up stairs repetitively; there was no impact on sedentary work.  It was noted that there are contributing factors of pain, weakness, fatigability, and/or incoordination but no additional limitation of functional ability of the knee joints during flare-ups or repeated use over time.  

Throughout the appeal period, the Veteran's service-connected left and right knee retropatellar pain syndrome is reasonably shown to have been manifested by painful (but less than compensably limited) motion of both knees.  While the Veteran has reported intermittent pain in each knee which is increased by use, compensable limitations of flexion or extension are not shown at any time under consideration.  On November 2010 VA examination, the Veteran reported giving way of the knees that increased with unintended inappropriate activity; however, the overall evidence does not show that such symptoms produced compensable limitation of flexion or extension of either knee.  Furthermore, on VA examinations he denied weakness, and muscle strength was full in both legs.  Consequently, a compensable rating for either knee is not warranted for flexion under Code 5260, or extension under Code 5261.  As left and right knee limitation of motion is noncompensable, a 10 percent rating for each knee is warranted under Code 5019 (as applied through Code 5003).  

As the evidence does not show that the Veteran has, or has had, ankylosis, recurrent subluxation or lateral instability, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, and/or genu recurvatum of either knee, ratings under Codes 5256, 5257, 5258, 5259, 5262, or 6263 are not warranted.  

The Board has considered whether a higher rating is warranted based on related functional limitations (DeLuca factors).  On November 2010 and July 2014 VA examinations, the examiners noted there was no increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  And although objective evidence of pain has been noted, additional functional limitation due to pain is not shown; the effect of pain (of itself) is encompassed in the criteria under Code 5019 (as applied through Code 5003) under which the Veteran is currently rated.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's left and right knee disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  These disabilities do not present an exceptional disability picture.  The schedular ratings assigned are, therefore, adequate; referral of the claim for extraschedular consideration is not required.  

Pseudofolliculitis Barbae

The Veteran's service-connected pseudofolliculitis barbae is currently rated 10 percent under Code 7806.  The Board notes that his service-connected skin condition (i.e., papules on the nape and shaving area of his neck) has been diagnosed by VA examiners and treatment providers as pseudofolliculitis barbae and acne keloidosis nuchae.  The specific diagnoses of pseudofolliculitis barbae and acne keloidalis nuchae do not have their own diagnostic codes; they are rated by analogy under Code 7813 (for dermatophytosis of the beard area) and Code 7828 (for acne), respectively.  See 38 C.F.R. § 4.20.

Under Code 7813, dermatophytosis is to be rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.  

Under Code 7828 (acne), a 30 percent rating is warranted for deep acne (inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck.  Superficial acne (comedones, papules, pustules, superficial cysts) of any extent warrant a noncompensable rating, or are to be rated as disfigurement of the head, face, or neck (Code 7800) or scars (Codes 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability.  38 C.F.R. § 4.118.  

Under Code 7806 (dermatitis or eczema), a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Code 7806.  

A July 2010 VA treatment record shows that the Veteran reported he had bumps on the back of his neck.  In August 2010, it was noted that he had a long history of acne keloidalis nuchae and had scalp steroid injections in the past.  Clinical examination found a 3cm by 1 cm row of skin-colored firm papules on the nape of the neck.  

On November 2010 VA examination, the Veteran reported the bumps on his head and neck, but not his face or hands.  He endorsed constant itching, shedding, and crusting of the head, face, and neck.  He reported daily treatment with doxycycline (a systemic antibiotic) and tretinoin (a topical vitamin A analogue) for the past 12-month period.  On clinical examination, there was no scarring.  Functional impairment was due to social embarrassment.  On physical examination, there was pseudofolliculitis barbae mildly on the left anterior (several 3mm papules) and profusely on the posterior neck (as a 3-4 inch square of confluent papules), characterized by crusting and disfigurement.  Skin lesion coverage was 5 percent of the exposed area and 1 percent of the whole body.  There was no scarring or other abnormality.  

October 2010, December 2010, and March 2011 VA treatment records show that the Veteran had firm, skin-colored nontender papules on the nape of his neck, diagnosed as acne keloidalis nuchae.  

May 2011 VA treatment records show that the Veteran reported occasional flare-ups with bleeding and purulent drainage.  Clinical examination found quiescent papules and nodules from folliculitis, but no active folliculitis lesions.  There was no erythema or purulent drainage, but there was some associated scarring and swelling from previous flare-ups.  It was noted that he had treated his keloidalis acne for over a year with oral doxycycline without benefit.  He had also tried topical medications including Retin-A cream, hydrocortisone cream, and clindamycin solution.  On August 2011 follow-up, the Veteran had firm, skin-colored nontender papules on the nape of his neck.  

An April 2013 statement from J.D., the Veteran's friend, indicates that the Veteran gets large red and tender pimples filled with white puss on the back of his head which she has to open and put alcohol on to reduce swelling.  She stated at times his head breaks out so much that he cannot shave his head.  

A March 2013 VA treatment record shows the Veteran had firm, skin-colored nontender papules on the nape of the neck.  The diagnosis was acne keloidalis nuchae.  

On July 2014 VA examination, the Veteran had shave bumps on his occiput and in the shaving area of his neck, with small papules.  There was no scarring or disfigurement of the head, face, or neck.  It was noted that the Veteran had not been treated with oral or topical medications in the past 12-month period.  The folliculitis barbae covered less than 5 percent of exposed area and less than 5 percent of the entire body.  There was no impact on the Veteran's ability to work due to the folliculitis barbae.  

Pictures received in July 2014 show bumps on the nape of the Veteran's neck and in the areas between his neck and chin.  

The Board finds that throughout the appeal period the Veteran's service-connected folliculitis barbae has not warranted a rating in excess of 10 percent.  VA treatment records and VA examination reports show that his service-connected skin disability has covered 5 percent or less of exposed areas and less than 5 percent of his entire body.  Although he has taken oral antibiotics and used topical treatments, the evidence does not show that the service-connected skin disability has needed treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs at any time under consideration.  Accordingly, a rating in excess of 10 percent for the Veteran's service-connected skin disability is not warranted under Code 7806.  

Throughout the period for consideration, the lesions from the service-connected skin disability have involved no more than 5 percent of the exposed areas (head, face, neck, and hands).  The Board finds that 5 percent coverage of exposed areas would be less than 40 percent of the face and neck.  Therefore, a rating in excess of 10 percent for the service-connected skin disability is not warranted under Code 7828.  

Although some associated scarring was noted on May 2011 VA treatment, the November 2010 and July 2014 VA examiners did not find any scarring from the service-connected skin disability.  Furthermore, the Board finds that the pictures of the Veteran's head and neck do not show residual scarring.  Accordingly, based on the overall evidence, a rating in excess of 10 percent is not warranted under Codes 7800-7805.  

Referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted.  See Thun, 22 Vet. App. at 115.  The Board finds that the degree of disability shown by the Veteran's service-connected skin disability is encompassed by the applicable criteria of rating schedule.  His service-connected skin disability does not present an exceptional disability picture.  Therefore, the schedular ratings assigned are adequate, and referral of the claim for extraschedular consideration is not required.  

Lumbosacral Strain

The Veteran's service-connected lumbosacral strain is currently rated 10 percent prior to July 1, 2014, and 20 percent from that date under Code 5237 (for lumbosacral strain).  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula criteria provide the following:  Associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a.  

The Veteran asserts that he has intermittent low back pain that occasionally interferes with his sleep, sitting during air travel, and walking.    

On November 2010 VA examination, the Veteran reported being able to walk without limitation.  He endorsed stiffness, weakness, and decreased motion, and localized back pain of about 2 hours duration twice a day which can be exacerbated by physical activity.  He denied fatigue, spasms, paresthesia, numbness, falls, incapacitating episodes, and hospitalizations due to his back disability.  He reported flare-ups causing limitation of motion of the spine which he described as difficulty bending or twisting at the waist, lifting weight, and walking.  On physical examination, ROM of the thoracolumbar spine was forward flexion of 70 degrees with pain at 70 degrees, extension of 20 degrees with pain at 20 degrees, right and left lateral flexion of 30 degrees each without pain, right and left rotation of 30 degrees each without pain; there was no additional limitation on repetitive testing.  There was symmetry of motion with normal curvature of the spine.  There was muscle spasm, guarding, and tenderness that did not produce an abnormal gait.  Muscle tone and strength was normal; there was no weakness.  Neurological testing was normal.  X-rays of the spine revealed mild scoliosis which was not significant and not related to the low back complaint; there was evidence of degenerative disc or joint disease.  

An April 2013 statement from J.D. indicates that on one occasion the Veteran's back pain made it difficult for him to walk correctly.  He was limping and stumbling so much he fell against the wall.  His back pain limits him from doing a lot of outdoor activities, including going for walks.  

VA treatment records generally show complaints of intermittent back pain.  In June 2014, he reported that he works in a warehouse and had a flare-up of low back pain for a few days.  He indicated that sitting or bending made it worse.  He denied radiation of pain or numbness/tingling of the extremities.  

On July 1, 2014, VA examination, the Veteran reported increasing pain over the years since his injury in service.  He endorsed constant pain in the left lumbar area, worse on bending and lifting.  He reported that he had missed 2-3 days of work in the last 6 months because of back pain.  He denied radiating pain and neurological symptoms.  On physical examination, ROM of the thoracolumbar spine was forward flexion of 60 degrees with pain at 60 degrees, extension of 30 degrees with pain at 30 degrees, right and left lateral flexion of 30 degrees each with pain at 30 degrees, right and left rotation of 30 degrees each with pain at 30 degrees; there was no additional limitation of motion on repetitive testing.  Functional impairment was due to less movement than normal and pain on movement.  There was generalized tenderness throughout the low back.  Posture and gait were normal.  There was no intervertebral disc syndrome.  X-rays and neurological testing were normal.  The impact of the lumbosacral strain on the Veteran's ability to work was some back pain when bending or lifting repetitively; there was no impact on sedentary work.  It was noted that there are contributing factors of pain, weakness, fatigability and/or incoordination but no additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  

Based on a review of the evidence, the Board concludes that prior to July 1, 2014, the Veteran's service-connected lumbosacral strain was not manifested by painful limitation of forward flexion of 60 degrees or less; combined ROM of 120 degrees or less; and/or muscle spasm and guarding of the spine productive of an abnormal gait or abnormal spinal contour.  Although mild scoliosis was shown by X-rays on November 2010 VA examination, the examiner opined that it was not significant and was unrelated to the Veteran's low back complaints.  Regarding functional loss due to pain, fatigue, weakness, or incoordination (see Deluca, 8 Vet. App. at 205), the evidence shows that the Veteran denied fatigue on November 2010 VA examination.  Although he endorsed back pain and weakness, the evidence does not show that there was additional limitation of thoracolumbar spine motion due to such symptoms that would warrant a higher rating.  Furthermore, there was full muscle strength on November 2010 examination, and repetitive testing did not reveal additional functional loss due to pain, fatigue, weakness, or incoordination.  Accordingly, a rating in excess of 10 percent prior to July 1, 2014, for the Veteran's service-connected lumbosacral strain is not warranted.  

A rating in excess of 20 percent is not warranted for the Veteran's service-connected lumbosacral strain from July 1, 2014.  On July 1, 2014, VA examination, the Veteran's flexion of the thoracolumbar spine was limited to 60 degrees; however, it was not limited to 30 degrees or less.  Ankylosis of the thoracolumbar spine is not shown at any time under consideration.  Regarding additional factors that could provide a basis for an increased rating, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  See DeLuca, 8 Vet. App. at 205.  Notably, repetitive testing on July 2014 VA examination did not find additional limitation due to pain, weakness, fatigability, and/or incoordination.  The July 2014 VA examiner indicated that there was no additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  

Separate ratings for associated neurological symptoms are not warranted, because objective neurological abnormalities related to the Veteran's lumbosacral strain are not shown at any distinct period during the appeal.  A rating under Code 5243 is not warranted, as the evidence does not show incapacitating episodes of intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician at any time under consideration.  38 C.F.R. § 4.71a.  

Consideration has been given regarding whether the schedular ratings are inadequate, requiring referral of the claim for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  However, the schedular criteria under all applicable Codes encompass all symptoms and related functional impairment of the disability shown during the relevant period of evaluation and therefore are not inadequate.  Notably, the alleged painful flare-ups during work, stiffness of the back, a single episode of limping and stumbling due to back pain, and infrequent absences from work due to the low back disability do not constitute the "marked" interference with employment that calls for referral for an extraschedular rating.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as the record reflects that the Veteran has been employed throughout the entire period for consideration, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

The appeal seeking a rating in excess of 10 percent for service-connected left knee retropatellar pain syndrome is denied.  

The appeal seeking a rating in excess of 10 percent for service-connected right knee retropatellar pain syndrome is denied.  

The appeal seeking a rating in excess of 10 percent for service-connected pseudofolliculitis barbae is denied.  

The appeal seeking ratings for lumbosacral strain in excess of 10 percent prior to July 1, 2014, and in excess of 20 percent from that date, is denied.  


REMAND

The Veteran seeks service connection for hypertension.  His STRs, including a June 2004 examination for the Reserves, are silent of any complaints, treatment, findings, or diagnosis of hypertension.  VA treatment records show that in August 2004 the Veteran's blood pressure readings taken 5 days apart were 150/83 and 135/80, respectively.  On September 2004 VA examination, blood pressure readings were 148/110, 150/110, and 145/108; the diagnosis was hypertension.  However, the record does not show that such diagnosis was confirmed by readings taken 2 or more times on at least 3 different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, note 1.  While an October 2004 VA treatment record shows a blood pressure of 148/110, a July 2005 VA treatment record shows his blood pressure was 139/79.  The record does not contain any further records of treatment for hypertension until he was seen at VA in January 2010 with a blood pressure of 164/115.  On follow up 2 days later, the Veteran reported he had taken his blood pressure at home and found readings of 177/107 and 180/117.  It was noted that he did not have a history of hypertension or take medication for such condition.  His blood pressure on clinical examination was 155/115.  Hypertension was diagnosed, and medication was prescribed.  

On November 2010 VA examination, blood pressure readings were 160/110, 160/108, and 160/100.  The examiner noted under "HISTORY AS RELATED BY THE CLAIMANT" that hypertension had been diagnosed in January 2010 and that the "condition had existed since 9/04."  It is not clear that the examiner provided an opinion as to when hypertension was first manifested, as the examination report seems to simply recite the history as related by the Veteran.  Accordingly, a remand for a VA addendum opinion is necessary.  

Additionally, in a May 2013 VA Form 9, the Veteran indicated that he had worked overseas with a government contractor from July 2006 through July 2009.  It is likely that such employment would have required the Veteran to undergo a pre-employment physical examination that would have screened for hypertension.  The reports of such examinations have not been sought to date (as the Veteran had not reported undergoing, or provided releases for VA to secure the reports of, such examinations).  Such reports (and perhaps other private medical treatment records) are likely to contain information pertinent to his claim of service connection for hypertension, and they must be considered.  Development of the record in connection with this claim should include the Veteran being advised that records of pre-employment physical examination in connection with his employment as a government contractor from July 2006 through July 2009 are pertinent evidence which VA cannot secure without his cooperation.  

The most recent records of VA treatment in the record are from June 2014.  As any updated records of VA treatment the Veteran has received for hypertension are likely to contain information pertinent to his claim of service connection for hypertension, and are constructively of record, they must be sought.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must ask the Veteran to identify his employer during his work overseas as a government contractor from July 2006 through July 2009, and to provide any releases necessary for VA to secure complete records of any pre-employment physical examinations or other private medical records that would be related to the instant claim.  The AOJ must secure for the record complete clinical records from the source(s) identified.  If the source identified by the Veteran does not respond to VA's request for records that he authorized VA to secure, he should be reminded that ultimately it is his responsibility to ensure that pertinent private records are received (and afforded opportunity to submit them).  

2. The AOJ must also secure for the record all records of VA evaluations and/or treatment the Veteran has received for his hypertension since June 2014.  

3. After the development sought in instructions #1 and #2 is completed, the AOJ should return the entire record to the November 2010 VA examiner for review and an addendum opinion regarding whether or not the Veteran's hypertension is related to his service.  If the November 2010 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  The entire record, including a copy of this remand, must be reviewed by the examiner.  Based on a review of the entire record, the examiner should provide opinions that respond to the following:  

a) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's hypertension manifested to a compensable degree (diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control) within the first year following his separation from service?  

b) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's hypertension is related to his service?  

In providing the opinions, the examiner should consider and discuss as necessary the September 2004 and October 2004 blood pressure readings.  The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


